 1

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE

 7
         HYDRO-BLOK USA LLC, et al.,
 8                             Plaintiffs,
                 v.
 9
         WEDI CORP.,
10                                                        C15-671 TSZ
                               Defendant,

11               v.                                       MINUTE ORDER
         HYDROBLOK INTERNATIONAL
12       LTD.,
                               Counter-defendant.
13
         WEDI CORP.,
14
                               Plaintiff,
15               v.
16       BRIAN WRIGHT, et al.,
                               Defendants.
17
        The following Minute Order is made by direction of the Court, the Honorable
18 Thomas S. Zilly, United States District Judge:

19        (1)    The trial date and all remaining pre-trial deadlines are STRICKEN. The
   Court will reset the trial date and other necessary pre-trial deadlines, if appropriate, after
20 deciding the parties’ cross-motions for summary judgment, docket nos. 175 and 176.

21         (2)    The motion for protective order, docket no. 217, filed by Brian Wright,
   Sound Product Sales, L.L.C. (“Sound Product”), Hydro-Blok USA LLC (“Hydro-Blok”),
22 and Hydroblok International, Ltd. (“H-International”) is DENIED in part and GRANTED
   in part as follows:
23

     MINUTE ORDER - 1
 1                (a)    The motion is DENIED in part, and wedi Corp. shall have the right
           to take the depositions of Brian Wright for up to four (4) hours, as well as of Ken
 2         Koch and the Rule 30(b)(6) designees for Hydro-Blok and H-International, each
           for up to seven (7) hours. These depositions shall be scheduled by mutual
 3         agreement, and must occur within thirty (30) days of the date of this Minute Order.
           In these depositions, wedi Corp. shall not be permitted to ask any questions
 4         regarding “the manufacture of the Hydroblok Products, including any changes or
           modifications to design, manufacturers, facilities, equipment, processes, and/or the
 5         materials used in manufacturing the Hydroblok Products.” These issues are not
           relevant to any of wedi Corp.’s remaining claims.
 6
                  (b)    The motion for protective order is otherwise GRANTED.
 7
          (3)    The motion, docket no. 214, brought by Wright, Sound Product, Hydro-
 8 Blok, and  H-International for an order to show cause why wedi Corp. and its counsel
   should not be sanctioned is DENIED. wedi Corp.’s request for sanctions, made in its
 9 response, docket no. 221, is also DENIED.
            (4)     The cross-motions for summary judgment, docket nos. 175 and 176, remain
10
     fully briefed and pending, and the parties shall file nothing further in connection with
     these motions unless otherwise directed by the Court.
11
          (5)     The Clerk is directed to send a copy of this Minute Order to all counsel of
12 record.

13         Dated this 7th day of January, 2019.

14                                                   William M. McCool
                                                     Clerk
15
                                                     s/Karen Dews
16                                                   Deputy Clerk

17

18

19

20

21

22

23

     MINUTE ORDER - 2
